Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed June 17, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

The rejection of Claim(s) 1-6 is/are under 35 U.S.C. 102(a)(2) as being anticipated by Mckernan et al. (US 20070032553) is withdrawn based on the argument and amendment to the claims found persuasive.

Modified Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumann et al. (WO 2010015037) in view of Mckernan et al. (US 20070032553) in view of Jankovic (Lancet Neurol 2009; 8:844-56) and During (US 2018/0098974).
With regards to instant claim 1, Aumann et al. teach treating neurological conditions associated with dopamine deficiency (see abstract), wherein the condition is dystonia (see claims 19-20) administering a gamma.-Aminobutyric acid GABAA gaboxadol (see claims 12-13).
However Aumann fails to teach the specific amount as required by instant claim 1.
With regards to instant claim 1 Mckerman teaches administering gaboxadol (see claim 22 in the treatment of restless leg syndrome (see abstract, claim 18 a neurological disorder), at a concentration of 15-20 mg (see claim 22-23, as required by instant claims 1 and 3). Inherently it will provide improvement for more than 6 -12 hours after administration (as required by instant claims 2 and 6).
With regards to instant claims 4-5 wherein the in vivo plasma profile of the patient 6 hours after administration of the gaboxadol or pharmaceutically acceptable salt thereof is reduced by more than 50% and wherein the AUC6-12 of the patient 6 hours after administration of the gaboxadol or pharmaceutically acceptable salt thereof is less than 75% of the administered dose is a result of the administration in the concentration range.  
However Mckerman fails to teach Applicant’s elected species dystonia.  

During teaches treating disorders such as  Fragile X-associated tremor /ataxia syndrome administering gaboxadol from 0.5-30 mg wherein improvement is seen  or observed in the patient after 6 hrs (see claim 1) with the AUC6-12 which provides an in vivo plasma profile having a AUC6-12 which is less than 75%.
It would have been obvious to one of ordinary skill in the art to have expanded the teachings of Aumann, to include Mckernan for treating dystonia because Jankovic makes it obvious to do so and one of ordinary skill in the art would treat dystonia because Jankovic teaches restless leg syndrome as hyperkinetic disorder as dystonia, therefore it would have been obvious to one of ordinary skill in the art to administer gaboxadol for the treatment of dystonia with a reasonable expectation of success at the time the claimed invention was made. Additionally Aumann teaches treating dystonia by administration of goboxadol for treating dystonia.
 Applicant’s argues that Jankovic fails to mention gaboxadol and the fact that dystonia is classified generically as a hyperkinetic movement disorder provides no legitimate basis to conclude that a treatment for one hyperkinetic movement will be effective to treat different disorders.
 In response
No Claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        09/15/21